DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 2, 2020.
Claims 1-20 are pending in this action. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses, an information dissemination system and method. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “a router, connected to a local area network to receive the first encoded information content and semantically parse the first encoded information content to produce a parsed result, and the router transmits the parsed result through the local area network, wherein the router determines whether a first address indicated by the first address information is in the local area network according to the first address information, so as to send the parsed result to at least one second electronic device corresponding to the first address”, or “a router, connected to a local area network to receive the first encoded information content and semantically parse the first encoded information content to produce a parsed result, and the router transmits the parsed result through a cloud system, wherein the router is connected to a local area network, and the router determines whether a first address indicated by the first address information is beyond the scope of the local area network according to the first address information, and transmits the parsed result to the at least one second electronic device corresponding to the first address through the cloud system.” 
As per prior art of record, Holmes (US 2003/0063717) discloses, “a system and method are provided for automatically providing for connection to electronic addresses received in spoken communications or audio Signals. Under one embodiment, a system and method receive telephone calls or other information streams including spoken address information. The spoken address information includes electronic addresses. The system and method identify the spoken address information, and automatically recognize and extract the identified address information from the information stream. The extracted address information is subsequently available for use in automatically coupling a receiving communication device to electronic devices accessed by or associated with the extracted address information”.
However, prior art of record fails to teach or fairly suggest the claimed combinations of features, therefore claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 1, 2022

/ABUL K AZAD/Primary Examiner, Art Unit 2656